—Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, a Justice of the Supreme Court, Queens County, to award the petitioner $64,414.76 as compensation for his repre*550sentation, as associate counsel, of the defendant in the capital case entitled People v James Gordon, Queens County Indictment No. 273/96.
Adjudged that the petition is granted, without costs or disbursements, and the respondent is directed to award the petitioner $64,414.76 as compensation for his representation, as associate counsel, of the defendant in the capital case entitled People v James Gordon, Queens County Indictment No. 273/96.
The record indicates that the petitioner did not act merely as an advisor to the defendant, James Gordon, during his trial, but acted in all respects as his attorney (see, Matter of Renfroe v Demakos, 266 AD2d 554 [decided herewith]). Neither the petitioner’s designation as associate counsel (see, Judiciary Law § 35-b [2]) nor the hours he worked on this case is in dispute. Accordingly, the petitioner has demonstrated a clear legal right (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16) to compensation at the rate of $150 per hour, pursuant to an order of the Court of Appeals, dated November 21, 1996, which is applicable to the instant matter. The petitioner is also entitled to reimbursement of $214.76 for expenses, as found by the respondent, for an award in the total sum of $64,414.76. Mangano, P. J., Ritter, McGinity and Smith, JJ., concur.